Name: Council Regulation (EEC) No 1825/87 of 25 June 1987 revising the amounts for the documentary requirements in Protocol 1 concerning the definition of the concept of 'originating products' and methods of administrative cooperation to the Third ACP-EEC Convention
 Type: Regulation
 Subject Matter: economic geography;  executive power and public service;  international trade;  international affairs
 Date Published: nan

 No L 173/6 Official Journal of the European Communities 30 . 6. 87 COUNCIL REGULATION (EEC) No 1825/87 of 25 June 1987 revising the amounts for the documentary requirements in Protocol 1 concern ­ ing the definition of the concept of 'originating products' and methods of administrative cooperation to the Third ACP EEC Convention Protocol, would be reduced ; whereas in order to offset such a reduction it is necessary to increase these amounts, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Protocol 1 concerning the definition of the concept of 'originating products' and methods of administrative cooperation (') to the Third ACP EEC Convention, and in particular Article 6 thereof, Having regard to the proposal from the Commission, Whereas Article 6 (1 ) (d) of Protocol 1 provides that the Community may, where necessary, revise the amounts for determining when forms EUR 2 may be used instead of movement certificates EUR 1 or when no documentary evidence of origin is required as laid down in Article 16 of the said Protocol ; Whereas as a consequence of the automatic change, which takes place every two years, of the base date provided for in the second sentence of Article 6 (1 ) (c) of the Protocol, the effective value of the limits expressed in the national currencies concerned, which correspond to the amounts laid down in Articles 6 and 16 of the HAS ADOPTED THIS REGULATION : Article 1 Protocol 1 to the Third ACP-EEC Convention is hereby amended as follows :  the amount laid down in Article 6 ( 1 ) (b) is hereby increased to 2 590 ECU,  the amounts laid down in Article 16 (2) are hereby increased to 180 ECU and 515 ECU respectively. Article 2 This Regulation shall enter into force on the day following is publication in the Official Journal of the European Communities. It shall apply from 1 May 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 25 June 1987. For the Council The President H. DE CROO (') OJ No L 86, 31 . 3 . 1986, p. 98 .